In a condemnation proceeding by the City of Hew York to acquire title to certain real property within the area bounded by 92nd Street, 57th Avenue, 94th Street and Horace Harding Expressway, in the Borough of Queens, City of Hew York, for the purpose of constructing a public parking place, the parties appeal as follows, as limited by their briefs, from a final decree of the Supreme Court, Queens County, rendered May 31, 1960 upon the decision of the court, after a nonjury trial: (1) The City of Hew York appeals from so much of the decree as fixed the damage awards for Damage Parcels Hos. 2, 3, 7 and 14; the appeal being based on the ground that such awards are excessive. (2) Claimant L. B. Oil Co., Inc., appeals from so much of the decree as fixed the damage for Damage Parcel Ho. 1; the appeal being based on the ground that such award is inadequate. Decree, insofar as appealed from, affirmed, without costs. No opinion. Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.